Citation Nr: 0921930	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-27 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1975 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for PTSD and 
hepatitis C.  The Veteran testified before the Board in March 
2009.    

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The Veteran's hepatitis C first manifested many years after 
service and is not related to his service or any aspect 
thereof.  


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  The Veteran's hepatitis C, 
however, is not a disease subject to presumptive service 
connection.        

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

The Veteran's service medical records are negative for 
diagnoses of or treatment for hepatitis C.  At his November 
1976 separation examination, the Veteran made no complaints 
regarding his liver and his liver was found to have no 
abnormalities.  The Board therefore finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of 
hepatitis C.  38 C.F.R. § 3.303(b).  

The first post-service evidence of hepatitis C is an August 
1993 VA medical report where the Veteran was found to have 
tested positive for the hepatitis C virus.  

Post-service private and VA medical records dated from July 
1995 to December 2005 show that the Veteran received 
intermittent treatment for hepatitis C.  At no time did any 
treating provider relate the Veteran's hepatitis C to his 
period of service.    

The Veteran testified before a Decision Review Officer in 
August 2007 and testified with his wife before the Board at a 
travel board hearing in March 2009.  Testimony revealed, in 
pertinent part, that the Veteran had been diagnosed for 
hepatitis C in August 1993.  The Veteran testified that the 
doctor had informed him that he could die if he did not stop 
drinking.  He reported that he did not drink for 12 years 
after the initial hepatitis C diagnosis.  He stated that he 
was told by an endocrinologist that hepatitis C could stay 
dormant for many years and later manifest itself during times 
of stress when the patient drank a lot.  He testified that he 
believed that his initial exposure to hepatitis C was during 
service when he was sexually assaulted.  

The evidence reflects that the Veteran was not diagnosed with 
hepatitis C until August 1993, approximately 17 years after 
his separation from service.  In view of the lengthy period 
without treatment or complaints of such a condition, there is 
no evidence of a continuity of treatment, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there was no evidence of hepatitis C in service.  
As there is no evidence of chronic hepatitis C or of any risk 
factors for incurring hepatitis C during the Veteran's 
service, the Board finds that a VA opinion as to whether his 
currently diagnosed hepatitis C disability is related to his 
active service is not required in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran's 
uncorroborated testimony regarding personal assault can be 
considered for his claim for PTSD regarding the occurrence of 
the claim personal assault.  38 C.F.R. § 3.304(f)(3) (2008).  
However, the law does not provide such a relaxed standard 
regarding consideration of uncorroborated testimony of 
alleged personal assault for claim of incurrence of hepatitis 
C risk factors.  There is no competent, probative evidence 
establishing a medical nexus between military service and the 
Veteran's hepatitis C.  Thus, the Board finds that service 
connection for hepatitis C is not warranted on a direct 
basis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

The Board has considered the Veteran's and his wife's 
assertions that his hepatitis C is related to his period of 
active service.  However, as laypersons, they are not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran and his wife 
are competent to give evidence about what they experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's hepatitis C first manifested many years after 
service and is not related to the Veteran's active service.  
As the preponderance of the evidence is against the Veteran's 
claim for service connection for hepatitis C, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; a rating 
decision in August 2004; a statement of the case in August 
2005; and a supplemental statement of the case in May 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the Veteran's hepatitis C is the result of any event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

ORDER

Service connection for hepatitis C is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
been diagnosed with PTSD and contends that his PTSD is due to 
sexual assault, but it remains unclear whether his PTSD is 
related to his period of active service.  

The Veteran alleges that he experienced harassment and hazing 
when he served aboard the USS Midway (CV-41) during service.  
He contends that his harassing experiences led up to an 
incident on November 1, 1975, when he was stripped naked and 
handcuffed to the bilge on top of the steam pipe for four 
days.  He states that his shipmates anally inserted an axle 
grease gun into him to pump grease into his body, poured a 
"blueing" substance that was used for marking gate valves 
onto his genitals, and dumped feces and urine onto him.  The 
Veteran asserts that the ship doctors did not record his 
entire condition because his experience was considered part 
of an initiation ritual.  He also reported that he tried to 
go absent without official leave (AWOL) three times in order 
to avoid the abuse he was suffering.    

Service medical records show that on the Veteran's entrance 
examination, he had been advised to have  left varicocele 
repair.  The first treatment note of testicular problems was 
November 4, 1975, which is just three days after the 
Veteran's alleged incident of sexual assault.  The records 
show intermittent treatment for a left varicocele and a right 
hydrocele in November 1975, January 1976, February 1976, July 
1976, October 1976, and November 1976.  The Veteran's service 
personnel records reflect that he was recommended for general 
discharge in October 1976 by reason of misconduct.  
Specifically, his offenses were listed as including 
unauthorized absence, absence from appointed place of duty, 
disobedience of lawful orders, sleeping on watch, larceny, 
and assault.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his PTSD, it 
is necessary to have a medical opinion based upon a thorough 
review of the record, including the Veteran's service medical 
and personnel records, that determines whether the Veteran's 
PTSD is related to a November 1, 1975, personal assault.  The 
Board notes that evidence from sources other than the service 
records, as defined in 38 C.F.R. § 3.304(f)(3) (2008), must 
be considered in corroborating the Veteran's sexual assault.  
The Board thus finds that an examination and opinion 
addressing the etiology of this disorder is necessary in 
order to fairly decide the merits of the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether any PTSD 
is due to a personal assault that he 
experienced in service.  In rendering the 
opinion, the examiner should determine 
whether any of the factors in 38 C.F.R. 
§ 3.304 (f)(3) (2008) are present to 
support an allegation of PTSD due to 
personal assault.  The examiner should 
specifically review the service medical 
records showing treatment of the 
Veteran's left varicocele and right 
hydrocele as well as the service 
personnel records reflecting the 
Veteran's general discharge due to 
misconduct.  The claims folder should be 
reviewed by the examiner and that review 
should be noted in the examination 
report.  The examiner should refer to the 
Veteran's March 2009 hearing testimony 
regarding the details of the alleged 
assault.
  
2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


